Title: From Thomas Jefferson to Orleans District U.S. Attorney, 6 October 1808
From: Jefferson, Thomas
To: U.S. Attorney, Orleans District


                  
                     Washington. Octob. 6. 1808.
                  
                  Considering that the forfieture, if any has been incurred, by the English brig Union, in transporting military articles & necessaries for the government of the US. from New Orleans to Fort Plaquemines, has been produced by the officers of the government itself, at their request; & with their sanction, that altho’ the emploiment of the said vessel may have been irregular on their part, no contravention of law was contemplated by the master, who might well suppose himself safe in doing what the Collector permitted, I deem it just, & accordingly authorise & instruct the Attorney of the United States for the district of Orleans to discontinue, at the costs of the US. whatsoever prosecution may have been instituted against the sd vessel, her cargo, master or owner for the transaction beforementioned.
                  
                     Th: Jefferson 
                     
                  
               